Loring, J.
It is settled in this Commonwealth that in case of a claim for unliquidated damages interest runs from the date of the writ and not from the date of a demand for payment. There is a collection of some of the earlier cases on this point in Childs v. Krey, 199 Mass. 352, 358. To the cases there collected these may be added: Goff v. Rehoboth, 2 Cush. 475, Thorndike v. Wells Memorial Association, 146 Mass. 619.
The question which we are called upon to decide in the case at bar is whether this rule applies in a case where the plaintiff worked for the defendant at the defendant’s request but without an agreement express or implied as to the price to be paid therefor.
The plaintiff contends that this question was decided in Ford v. Tirrett, 9 Gray, 401. But that is not so. In Ford v. Tirrell there was an agreement that the defendant should pay the plaintiff eleven cents a foot for building an octagonal wall and the dispute between the parties was as to the way in which such a wall was to be measured. There is an intimation in Brewer v. Tyringham, 12 Pick. 547, 549, that in such a case as that now before us interest runs from the date of the. writ. We are of opinion that this intimation is correct. We have examined all the cases cited by the parties. It would not be helpful to discuss those from other jurisdictions.
The entry must be exceptions sustained, judgment to be entered for the plaintiff in the sum of $1,248 with interest from August 13, 1915, the date of the writ.

So ordered.